                                 Case 1:21-cr-00259-TSC Document 28-2 Filed 09/15/21 Page 1 of 1
                                              DOJCB_001 ‐ US Capitol Police Reports of Investigation




Volume      Sensitivity   Begin Bates         End Bates                        PageCount        Description                       CustodianName
DOJCB_001                 CAPD_000000001      CAPD_000000020                      20            21‐002.ROI w Exhibits.pdf         US Capitol Police
DOJCB_001                 CAPD_000000021      CAPD_000000039                      19            21‐004.ROI w Exhibits.pdf         US Capitol Police
DOJCB_001                 CAPD_000000040      CAPD_000000043                       4            21‐005A ROI.pdf                   US Capitol Police
DOJCB_001                 CAPD_000000044      CAPD_000000047                       4            21‐005B ROI.pdf                   US Capitol Police
DOJCB_001                 CAPD_000000048      CAPD_000000051                       4            21‐005C ROI.pdf                   US Capitol Police
DOJCB_001                 CAPD_000000052      CAPD_000000055                       4            21‐005D ROI.pdf                   US Capitol Police
DOJCB_001                 CAPD_000000056      CAPD_000000143                      88            21‐006A pt1of5.pdf                US Capitol Police
DOJCB_001                 CAPD_000000144      CAPD_000000226                      83            21‐006B pt2of5.pdf                US Capitol Police
DOJCB_001                 CAPD_000000227      CAPD_000000310                      84            21‐006C pt3of5.pdf                US Capitol Police
DOJCB_001                 CAPD_000000311      CAPD_000000392                      82            21‐006D pt4of5.pdf                US Capitol Police
DOJCB_001                 CAPD_000000393      CAPD_000000474                      82            21‐006E pt5of5.pdf                US Capitol Police
DOJCB_001                 CAPD_000000475      CAPD_000000478                       4            21‐008 Complaint.pdf              US Capitol Police
DOJCB_001                 CAPD_000000479      CAPD_000000489                      11            21‐008 Dismissal Memo.pdf         US Capitol Police
DOJCB_001                 CAPD_000000490      CAPD_000000500                      11            21‐008 Dismissed Memo.pdf         US Capitol Police
DOJCB_001                 CAPD_000000501      CAPD_000000509                       9            21‐008.**Exhibits.pdf             US Capitol Police
DOJCB_001                 CAPD_000000510      CAPD_000000532                      23            21‐009.ROI w Exhibits.pdf         US Capitol Police
DOJCB_001                 CAPD_000000533      CAPD_000000559                      27            21‐010.ROI w Exhibits.pdf         US Capitol Police
DOJCB_001                 CAPD_000000560      CAPD_000000597                      38            21‐012 ROI w Exhibits.pdf         US Capitol Police
DOJCB_001                 CAPD_000000598      CAPD_000000604                       7            21‐013 Complaint w Exhibits.pdf   US Capitol Police
DOJCB_001                 CAPD_000000605      CAPD_000000611                       7            21‐014 Complaint w Exhibits.pdf   US Capitol Police
DOJCB_001                 CAPD_000000612      CAPD_000000688                      77            21‐015 ROI w Exhibits.pdf         US Capitol Police
DOJCB_001                 CAPD_000000689      CAPD_000000705                      17            21‐016 Exhibits.pdf               US Capitol Police
DOJCB_001                 CAPD_000000706      CAPD_000000717                      12            21‐016 ROI.pdf                    US Capitol Police
DOJCB_001                 CAPD_000000718      CAPD_000000728                      11            21‐018 Exhibits.pdf               US Capitol Police
DOJCB_001                 CAPD_000000729      CAPD_000000735                       7            21‐018 ROI.pdf                    US Capitol Police
DOJCB_001                 CAPD_000000736      CAPD_000000743                       8            21‐019.ROI A w Exhibit.pdf        US Capitol Police
DOJCB_001                 CAPD_000000744      CAPD_000000746                       3            21‐019.ROI for UNK CDU.pdf        US Capitol Police
DOJCB_001                 CAPD_000000747      CAPD_000000748                       2            21‐020 Complaint w Memo.pdf       US Capitol Police
DOJCB_001                 CAPD_000000749      CAPD_000000754                       6            21‐021 ROI.pdf                    US Capitol Police
DOJCB_001                 CAPD_000000755      CAPD_000000778                      24            21‐023A‐C Exhibits.pdf            US Capitol Police
DOJCB_001                 CAPD_000000779      CAPD_000000801                      23            21‐023A‐C ROI.pdf                 US Capitol Police
DOJCB_001                 CAPD_000000802      CAPD_000000808                       7            21‐026 Complaint w Memo.pdf       US Capitol Police
DOJCB_001                 CAPD_000000809      CAPD_000000811                       3            21‐028 Complaint w Memo.pdf       US Capitol Police
DOJCB_001                 CAPD_000000812      CAPD_000000843                      32            21‐039 ROI w Exhibits.pdf         US Capitol Police
DOJCB_001                 CAPD_000000844      CAPD_000000848                       5            21‐050 Revised ROI 6‐2‐21.pdf     US Capitol Police




                                                                      1 of 1
